UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 17-4666


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             v.

MICHAEL QUEEN,

                   Defendant - Appellant.



                                     No. 17-4704


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             v.

SOUFIAN AMRI,

                   Defendant - Appellant.



Appeals from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:17-cr-00050-LMB-1; 1:17-cr-00050-
LMB-2)


Submitted: September 28, 2018                               Decided: October 4, 2018
Before MOTZ, AGEE and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cary Citronberg, ZWERLING/CITRONBERG, PLLC, Alexandria, Virginia; Dontae L.
Bugg, BUGG LAW FIRM PLLC, Fairfax, Virginia, for Appellants. Joseph Attias,
National Security Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C.; Tracy Doherty-McCormick, Acting United States Attorney, Gordon D.
Kromberg, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In these consolidated cases, Soufian Amri and Michael Queen appeal their

convictions and resulting 24-month sentences imposed following a bench trial on

conspiracy, in violation of 18 U.S.C. § 371 (2012), obstruction of justice, in violation of

18 U.S.C. § 1512(b)(3) (2012), and false statements, in violation of 18 U.S.C. § 1001(a)

(2012). On appeal, Amri and Queen challenge the district court’s reliance on evidence

outside the stipulated record and the sufficiency of the evidence underlying their

convictions, along with the district court’s decisions to deny Amri’s motion to suppress

and to apply a Sentencing Guidelines enhancement for the federal crime of terrorism

pursuant to U.S. Sentencing Guidelines Manual § 3A1.4(a) (2016).

       “This Court reviews evidentiary rulings for an abuse of discretion and will only

overturn an evidentiary ruling that is arbitrary and irrational.” United States v. Cone, 714
F.3d 197, 219 (4th Cir. 2013) (internal quotation marks omitted).                Furthermore,

“[e]videntiary rulings are subject to harmless error review.” United States v. McLean, 715
F.3d 129, 143 (4th Cir. 2013). To find an error harmless, “we need only say with fair

assurance, after pondering all that happened without stripping the erroneous action from

the whole, that the judgment was not substantially swayed by the error.” Id. (internal

quotation marks omitted).

       We first conclude that the district court did not err when it cited Amri’s education

level and business background in its memorandum opinion. We reject the contention that

this constitutes a structural error and find any such error harmless in light of the stipulated



                                              3
evidence. Relatedly, we conclude that the stipulated evidence sufficiently supported each

of the convictions.

       Next, we consider Amri’s challenge to the denial of his motion to suppress. When

reviewing a district court’s decision on a motion to suppress, we examine “the court’s

factual findings for clear error” and “its legal conclusions de novo.” United States v.

Kehoe, 893 F.3d 232, 237 (4th Cir. 2018) (internal quotation marks omitted). Based on

our independent review of the record, we perceive no error in the district court’s ruling.

       Regarding the sentences imposed, we review any sentence, “whether inside, just

outside, or significantly outside the Guidelines range,” through a “deferential abuse-of-

discretion standard.” Gall v. United States, 552 U.S. 38, 41 (2007). We must first “ensure

that the district court committed no significant procedural error.” Id. at 51. “If, and only

if, we find the sentence procedurally reasonable can we consider the substantive

reasonableness of the sentence imposed under an abuse-of-discretion standard.” United

States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009) (internal quotation marks omitted).

“Federal sentencing law requires the district judge in every case to impose ‘a sentence

sufficient, but not greater than necessary, to comply with’ the purposes of federal

sentencing, in light of the Guidelines and other [sentencing] factors.” Freeman v. United

States, 564 U.S. 522, 529 (2011) (quoting 18 U.S.C. § 3553(a) (2012)).

       Nonetheless, “it is unnecessary to vacate a sentence based on an asserted guidelines

calculation error if we can determine from the record that the asserted error is harmless.”

United States v. McDonald, 850 F.3d 640, 643 (4th Cir.), cert. denied, 138 S. Ct. 208

(2017). “To apply this ‘assumed error harmlessness inquiry’ we require (1) knowledge

                                             4
that the district court would have reached the same result even if it had decided the

guidelines issue the other way and (2) a determination that the sentence would be

reasonable even if the guidelines issue had been decided in the defendant’s favor.” Id.

(internal quotation marks omitted).

      Regarding the first prong, the record makes clear that the district court would have

imposed the same sentence on Queen and Amri absent the disputed sentence enhancement.

Indeed, the district court observed that the terrorism enhancement “threw the guidelines

into outer space,” and the court essentially disregarded the enhancement during the

sentencing phase. (J.A. 397). * Rather, the district court imposed on Queen a “variant

sentence” well below the Guidelines range because the “guidelines [were] way too high

given [Queen’s] background and given the actual things” he did. (J.A. 409). Similarly,

the district court imposed on Amri a sentence far below the Guidelines range because the

terrorism enhancement made the range “ridiculous in terms of what is involved in this

particular case.” (J.A. 424-25, 431-32).

      Regarding the second prong, we find the 24-month sentences imposed on Queen

and Amri substantively reasonable. The district court adequately explained its sentences

as required under § 3553(a). The district court detailed the reasons compelling the

sentences, namely the need for deterrence and the serious nature of the offenses. Because

the district court made it clear that it would have given Queen and Amri the same sentence




      *
          “J.A.” refers to Joint Appendix.

                                             5
if the terrorism enhancement did not apply and the sentences imposed were substantively

reasonable, any alleged Guidelines calculation error is harmless.

      Accordingly, we affirm the judgments of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.


                                                                             AFFIRMED




                                            6